Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
Authorization for this examiner’s amendment was given in an interview with William Jeckle on 12/10/2020.

The application has been amended as follows: 
In the CLAIMS:
In claim 4, line 2, “Claims 1 or 2 or 3” has been changed to –Claim 1–. 
In claim 5, line 2, “Claims 1 or 2 or 3 or 4” has been changed to –Claim 1–. 
In claim 6, line 2, “Claims 1 or 2 or 3 or 4 or 5” has been changed to –Claim 1–. 
In claim 9, line 2, “Claims 6 or 7 or 8” has been changed to –Claim 6–. 
In claim 10, line 2, “any one of Claims 1 to 9” has been changed to –Claim 1–. 
In claim 11, line 2, “any one of Claims 1 to 9” has been changed to –Claim 1–. 

Applicant is kindly requested to submit a new set of claims, incorporating the changes above, with any response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The claim recites “the insulating part” and describes it as forming the end stop. This is indefinite because the insulating part introduced in claim 6 is part of the plug-in connector. It appears that the insulating part being described in claim 9 should be part of the counterpart plug-in connector. For purposes of examination the insulating part of claim 9 will be interpreted as a second insulating part.
Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 10 and 11 claim connectors according to claim 1, but claim 1 already recites such connectors.  Applicant may cancel the claim(s), amend the claim(s) to 

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 4, “the counterpart plug-in connector housing” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6 and 8/6 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2006/0099853 (“Sattele”).
Regarding claim 1¸ Sattele discloses an electrical plug-in connection, comprising:
a connecting element (Fig. 1) with a first electrical plug-in connector (14) arranged at a first end (see Fig. 1) and comprising a first electrical counterpart plug-in connector (1), wherein the first counterpart plug-in connector comprises contact springs (9) and the first plug-in connector comprises an electrically conductive outer housing (16) with a first contact region (the region at and around portion 13, see Fig. 1) which runs at least in ring-segment-shaped circumferential fashion (see Fig. 1), and wherein the contact springs act via the first contact region on the outer housing in order to produce electrical contact and a mechanical connection between the first plug-in connector and the first counterpart plug-in connector (see Fig. 3),

Regarding claim 2¸ Sattele discloses that the outer diameter of the first contact region increases in the direction of the first end of the connecting element (the contact region includes the protruding portion defining 13 which has a gradually increasing diameter along the longitudinal direction, see Fig. 1).
Regarding claim 3¸ Examiner notes that claim 3 modifies the alternative language which was not addressed because the first alternative was satisfied, and thus is not further addressed.
Regarding claim 4¸ Sattele discloses that the first counterpart plug-in connector (14) comprises a counterpart plug-in connector housing (11) with a funnel-shaped insertion region for the first plug-in connector (the space inside 11 is the insertion region and portion 26 defines a funnel shaped portion of the space).
Regarding claim 5¸ Sattele discloses that the counterpart plug-in connector (14)  housing comprises a collar (portion A) which projects into the first counterpart plug-in connector (portion A projects from the outermost cylinder portion into the space defined by the outermost cylinder) and which is designed as an abutment for the contact springs in order to mechanically preload the contact springs (the springs abut against the lower surface of the collar to preload the springs into the configuration seen in Fig. 1 before the two connectors mate).

    PNG
    media_image1.png
    412
    544
    media_image1.png
    Greyscale

Regarding claim 6¸ Sattele discloses that the first plug-in connector (14) comprises an insulating part (20) which, as the first plug-in connector is plugged together with the first counterpart plug-in connector, at least partially enters the outer housing of the first plug-in connector (see Fig. 2).
Regarding claim 8/6, Sattele discloses the insulating part (20) forms a collar (the portion of 20 surrounding contact structure 21 encircles and constrains 21) pointing in the direction of the outer housing (the aforementioned portion of 20 has an outer cylindrical face which is concentric with and facing an inner surface of 16, see Fig. 1), in order to center the outer housing (16) in the first counterpart plug-in connector (20 positions portion 21 so that when mated with connector 1 the two connectors are centered along axis A, see Fig. 1).
Regarding claim 9, as best understood, Sattele discloses that a second insulating part (5) forms the axial end stop for the first plug-in connector in the first counterpart plug-in connector (5 and 6 together form a flush surface which is the stop surface for 14).
Regarding claim 10¸ Sattele discloses a counterpart plug-in connector (1) for an electrical plug-in connection (14) according to claim 1 (see above).
Regarding claim 11¸ Sattele discloses a connecting element (1) for an electrical plug-in connection according to claim 1 (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sattele in view of U.S. Pat. No. 4,377,320 (“Lathrop”).
Regarding claim 12, Sattele discloses the assembly comprising a rigid, tubular outer housing (2) made of an electrically conductive material (the housing serves as an outer conductor). 
Sattele does not disclose an electrical cable running inside the outer housing along a longitudinal axis of the outer housing, wherein the electrical cable comprises at least one inner conductor and a dielectric surrounding the at least one inner conductor, and wherein at least one portion of the outer housing is deformed along the longitudinal axis in such a way that the electrical cable is fixed inside the outer housing.
However, Lathrop teaches how to connect an electric cable to a counterpart connector having springs, where the connector includes a rigid, tubular outer housing (10) made of an electrically conductive material (the outer housing serves as an outer conductive path), and an electrical cable (17) running inside the outer housing along a longitudinal axis of the outer housing (see Fig. 3), wherein the electrical cable comprises at least one inner conductor  (12) and a dielectric (14) surrounding the at least one inner conductor (see Fig. 3), and wherein at least one portion of the outer housing is deformed along the longitudinal axis in such a way that 
It would have been obvious to modify the connector of Sattele to include a cable and affix the housing to the cable as taught by Lathrop, because the flexibility of the cable makes the assembly useful in a wide variety of user applications.


Allowable Subject Matter
Claims 7 and 8/7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 13 – 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the prior art does not disclose or suggest the claimed electrical plug-in connection, wherein the insulating part makes contact with the outer housing at an inner contact region, which is situated opposite the first contact region, of the outer housing in the plugged-together state of the first plug-in connector and of the first counterpart plug-in connector, along with the remaining elements of the claim.
Regarding Claim 13, the prior art does not disclose or suggest the claimed assembly connection for connecting a first electrical assembly and a second electrical assembly, comprising: a connecting element with a first electrical plug-in connector arranged at a first end and a second electrical plug-in connector arranged at a second end and comprising a first electrical counterpart plug-in connector and a second electrical counterpart plug-in connector, wherein the counterpart plug-in connectors are designed for connecting to the plug-in connectors of the connecting element and for connecting to in each case one electrical assembly, wherein the first counterpart plug-in connector comprises contact springs and the first plug-in connector comprises an electrically conductive outer housing with a first contact region 
Regarding Claim 15, the prior art does not disclose or suggest the claimed circuit board arrangement, comprising: at least one first circuit board and one second circuit board, wherein the circuit boards are arranged running parallel to one another in different planes, and including at least one connecting element which includes contact springs which act on the first contact region such that the outer housing is acted on with an axial force which acts along a longitudinal axis of the first counterpart plug-in connector and which pushes the outer housing against an axial end stop of the first counterpart plug-in connector, and/or in that the contact springs are designed such that they exert on the first contact region and on a second contact region of the outer housing, which second contact region runs at least in ring-segment-shaped circumferential fashion and is axially offset with respect to the first contact region along a longitudinal axis of the connecting element, a respective radial force, which acts orthogonally with respect to the longitudinal axis of the first counterpart plug-in connector, on the outer housing, along with the remaining elements of the claim.
Gartner, Dandl, and Garbini each disclose connector assemblies which connect two circuit boards, but each utilize floating connections to account for relative movement between 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833